Citation Nr: 0720225	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  04-15 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Whether there was clear and unmistakable error (CUE) in a 
January 1978 rating decision which reduced the veteran's 
service-connected colon condition to noncompensably (zero 
percent) disabling.

3.  Entitlement to an effective date earlier than January 31, 
2005 for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).

4.  Entitlement to an increased disability rating for 
service-connected irritable bowel syndrome with history of 
amebic dysentery, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States
ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from November 1965 to November 1968.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs Regional Office (RO) in Detroit, Michigan.

Procedural history

The increased rating claim

Service connection for irritable colon with history of 
amoebic dysentery was granted in a March 1973 rating 
decision.  

The current appeal stems from a June 2000 rating decision, 
which continued the veteran's service-connected disability at 
10 percent disabling.  A SOC was issued in July 2000 which 
confirmed the RO's findings, and the veteran perfected an 
appeal of the issue with the submission of his substantive 
appeal (VA Form 9) in January 2001.  

In a September 2001 rating action, the RO increased the 
veteran's service-connected colon disability to 30 percent 
disabling.  As he was not awarded the maximum disability 
rating available for his service-connected colon disability, 
the appeal as to that issue has not been abrogated.  See AB 
v. Brown, 6 Vet. App. 35, 38 (1993).


The back and CUE claims

The RO denied the veteran's service connection and CUE claims 
in a February 2003 rating decision.  The veteran filed a 
notice of disagreement in regards to the February 2003 rating 
decision.  He requested review by a decision review officer 
(DRO).  The DRO conducted a de novo review of the claims and 
confirmed the RO's findings in a February 2004 statement of 
the case (SOC).  The appeal was perfected with the submission 
of the veteran's substantive appeal (VA Form 9) in April 
2004.

The earlier effective date claim

TDIU was granted by the RO in a January 2006 DRO decision.  
The veteran indicated his disagreement with the effective 
date assigned.  He again requested DRO review.  The DRO 
conducted a de novo review of the claim and confirmed the 
RO's findings in a May 2006 statement of the case (SOC).  The 
appeal was perfected with the submission of the veteran's 
substantive appeal in September 2006.

The issues of whether there was CUE in a January 1978 rating 
decision, entitlement to an effective date earlier than 
January 31, 2005 for the grant of TDIU and entitlement to an 
increased disability rating for service-connected irritable 
bowel syndrome with history of amebic dysentery are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

Issues not on appeal

In January 2001, the veteran filed a claim for entitlement to 
service connection for ulcers, Barrett's esophagus and 
abdominal distress.  The claim for Barrett's esophagus was 
denied in an August 2005 rating decision.  To the Board's 
knowledge, the veteran has not disagreed with that decision 
and it is therefore not in appellate status.  See Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].  

The veteran is already service-connected for his abdominal 
distress.  However, it does not appear that the RO 
adjudicated the veteran's claim for entitlement to service 
connection for ulcers.  That issue is accordingly referred to 
the RO for appropriate action.  See Godfrey v. Brown, 7 Vet. 
App. 398 (1995) [the Board does not have jurisdiction of 
issues not yet adjudicated by the RO].

In the above-referenced January 2006 decision, the DRO also 
granted service connection for post traumatic stress disorder 
(PTSD) and awarded Dependents' Educational Assistance.  To 
the Board's knowledge, the veteran has not disagreed with 
those issues and they are therefore not in appellate status.  
See Archbold, supra.


FINDINGS OF FACT

1.  Lumbosacral sprain pre-existed the veteran's period of 
active service.  

2.  The competent medical evidence indicates that there was 
no worsening of the veteran's lumbosacral sprain beyond its 
natural progression during active service.  


CONCLUSIONS OF LAW

1.  The veteran is not entitled to the presumption of 
soundness upon entry into service.  38 U.S.C.A. §§ 1111, 1132 
(West 2002); 38 C.F.R. § 3.304 (2006); Wagner v. Principi, 
370 F. 3d 1089 (Fed. Cir. 2004).

2.  The veteran's lumbosacral spine condition was not 
aggravated by service.  
38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 C.F.R. §§ 3.303, 
3.306 (2006); VAOPGCPREC 3-03 (July 16, 2003); Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
a low back disability.  Essentially, he contends that his 
current back condition is related to lumbosacral sprain which 
existed prior to his initial entry into service and was 
aggravated therein. 

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.  [As detailed in the 
Introduction, the veteran's other three claims are being 
remanded for additional development].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  

The Board observes that the veteran was informed of the 
relevant law and regulations pertaining to his service 
connection claim in a letter from the RO dated August 1, 
2002, which informed the veteran he must provide evidence of 
"a disease that began in or was made worse during military 
service."  Specifically, the veteran was advised in the 
August 2002 letter that VA is responsible for obtaining 
"medial records, employment records, or records from other 
Federal agencies."  With respect to private treatment 
records, included with the letter were copies of VA Form 21- 
4142, Authorization and Consent to Release Information, and 
the letter asked that the veteran complete this release so 
that VA could obtain these records on his behalf.  

The August 2002 VCAA letter further emphasized: "You must 
give us enough information about these records so that we can 
request them from the person or agency who has them.  It's 
still your responsibility to support your claim with 
appropriate evidence."  The veteran was also advised in the 
August 2002 letter that a VA medical examination would be 
scheduled if necessary to make a decision on his claim.

The August 2002 VCAA letter specifically requested of the 
veteran: "Tell us about any additional information or 
evidence that you want us to try and get for you . . . Send 
the information describing additional evidence or the 
evidence itself."  This request complies with the 
requirements of 38 C.F.R. § 3.159 (b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.   

Finally, there is a significant Court decision concerning the 
VCAA.  
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection for the claimed back condition.  In other 
words, any lack advisement as to those two elements is 
meaningless, because a disability rating and effective date 
were not assigned.  Because as discussed below the Board is 
denying the veteran's claim, elements (4) and (5) remain 
moot.  [However, as further detailed in the REMAND portion 
below, the lack of Dingess notice is prejudicial to the 
veteran's effective date and increased rating claims.]

In short, the record indicates that the appellant received 
appropriate notice pursuant to the VCAA. 

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the claimant].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained reports of VA and private 
treatment of the veteran. 

The Board finds that under the circumstances of this case, VA 
has satisfied the duty to assist provisions of the VCAA and 
that no further actions need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has declined the option of a personal hearing.

Accordingly, the Board will proceed to a decision as to the 
claim for service connection.  As noted above, the remaining 
three claims are being remanded for additional development. 

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.

Presumption of soundness/aggravation

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto. 38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2006).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  See VAOPGCPREC 3-2003 
(July 16, 2003); see also Wagner v. Principi, 370 F. 3d 1089 
(Fed. Cir. 2004).  The United States Court of Appeals for 
Veterans Claims has held, however, that this presumption 
attaches only where there has been an entrance examination in 
which the later complained-of disability was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991). In 
VAOPGCPREC 3-2003, VA's General Counsel noted that "[u]nder 
the language of [38 U.S.C. § 1111], VA's burden of showing 
that the condition was not aggravated by service is 
conditioned only upon a predicate showing that the condition 
in question was not noted at entry into service."

Cases in which the condition is noted on entrance are, 
however, still governed by the presumption of aggravation 
contained in 38 U.S.C. § 1153 (as opposed to that applicable 
under 38 U.S.C. § 1111 where the complained of condition was 
not noted on entrance into service).  This statute provides 
that a pre-existing injury or disease will be considered to 
have been aggravated by active service where there is an 
increase in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2006).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306(b) (2006).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2006).

Aggravation is characterized by an increase in the severity 
of a disability during service, and a finding of aggravation 
is not appropriate in cases where the evidence specifically 
shows that the increase is due to the natural progress of the 
disease.  Furthermore, temporary or intermittent flare-ups of 
a pre-existing disease during service are not sufficient to 
be considered aggravation of the disease unless the 
underlying condition, as contrasted to symptoms, worsens.  
See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).



Analysis

The veteran is seeking entitlement to service connection for 
a back condition.  

In this case, the record indicates that the veteran's history 
of a back injury was noted in his September 1965 pre-
induction medical examination.  The veteran checked the box 
for "bone, joint, or other deformity" in the report of 
medical history and indicated that he was previously rejected 
for military service because of a spine problem.  
Additionally, the examiner noted lumbosacral sprain on his 
report of medical examination.  Finally, the service medical 
records, including the clinical treatment records, all 
indicated that the veteran injured his back prior to service.

The service medical records thus go beyond a mere "bare 
conclusion without a factual predicate in the record."  See 
Miller v. West, 11 Vet. App. 345, 348 (1998).  There is thus 
clear and unmistakable evidence that a lumbosacral sprain 
pre-existed the veteran's military service, and the veteran 
does not contend otherwise.

Consequently, as there is evidence of a lumbosacral sprain in 
the pre-induction physical examination report, as well as 
clear and unmistakable evidence in the form of the veteran's 
service medical records that a back injury pre-existed the 
veteran's entry into service, the statutory presumption of 
soundness is rebutted.  See 38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2006).

The Board must next determine whether the veteran's pre- 
existing lumbosacral sprain underwent an increase in severity 
during his active military service, thereby triggering the 
presumption of aggravation.  See Maxson v. West, 12 Vet. App. 
453 (1999) [the presumption of aggravation is generally 
triggered by evidence that a pre-existing disability has 
undergone an increase in severity in service]; see also 
Sondel v. West, 13 Vet. App. 213 (1999).

Aggravation is characterized by an increase in the severity 
of a disability during service, and a finding of aggravation 
is not appropriate in cases where the evidence specifically 
shows that the increase is due to the natural progress of the 
disease.  Furthermore, temporary or intermittent flare-ups of 
a pre-existing disease during service are not sufficient to 
be considered aggravation of the disease unless the 
underlying condition, as contrasted to symptoms, worsens.  
See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

In this case, numerous clinical treatment records report the 
veteran complaining of back pain at the beginning of his 
period of active service, in June and July 1966.  There is 
thus no question that the veteran experienced back pain at 
that time.  However, the service medical records indicate 
that such complaints represented flare-ups of back pain 
rather than a permanent worsening of the condition.  
Specifically, there is no competent in-service medical 
evidence that the preexisting back disability was permanently 
worsened.  Significantly, medical treatment for the veteran's 
back problems was minimal and he was evidently able to 
complete his entire enlistment.  Moreover, clinical 
evaluation of the spine at that time of his September 1968 
separation examination was normal.  

Crucial to the conclusion that the veteran's pre-existing 
back disability did not worsen during service is the fact 
that the veteran did not seek treatment for post-service back 
problems until many decades after his separation from 
service, and in connection with a work-related injury.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
[noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact].  Specifically, in a May 1981 record from 
S.W.K., D.C, the veteran indicated that he slipped in some 
hay in October 1979.  At that time he did not mention back 
problems since service, but instead attributed his current 
back symptomatology to the October 1979 work-related injury.  
The Board finds this contemporaneous evidence to be more 
persuasive than the veteran's more recent assertions that his 
current back problems are related to service.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence 
has greater probative value than history as reported by the 
veteran].  

Also of significance is the fact that the veteran did not 
mention the alleged in-service back problems when he filed a 
claim for service connection for a gastrointestinal 
disability in November 1972.  See Shaw v. Principi, 3 Vet. 
App. 365 (1992) [a veteran's delay in asserting a claim can 
constitute negative evidence that weighs against the claim].

In summary, the veteran's recent statements concerning 
aggravation of a pre-existing back condition in service are 
outweighed by the contemporaneous evidence, which 
demonstrates that the veteran's pre-existing back problem did 
not worsen during service, or for decades afterwards.

Accordingly, the Board finds that the presumption of 
aggravation has not been triggered, and the claim fails on 
that basis alone.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306 (2006).

In summary, based on the evidence of record, the Board finds 
the preponderance of the evidence is against the claim for 
entitlement to service connection for a back disability.  The 
benefit sought on appeal is accordingly denied.


ORDER

Service connection for a back disability is denied.








	(CONTINUED ON NEXT PAGE)




REMAND

2.  Whether there was clear and unmistakable error (CUE) in a 
January 1978 rating decision which reduced the veteran's 
service-connected colon condition to noncompensably 
disabling.

3.  Entitlement to an effective date earlier than January 31, 
2005 for the grant of TDIU.

4.  Entitlement to an increased disability rating for 
service-connected irritable bowel syndrome with history of 
amebic dysentery, currently evaluated as 30 percent 
disabling.

Among other things, the Veterans Claims Assistance Act of 
2000 (VCAA) redefines the obligations of VA with respect to 
its duty to notify and assist veterans in the development of 
their claims.  In this case, the veteran has not been advised 
as to the evidentiary requirements for a claim for CUE in a 
prior rating decision, an earlier effective date award, or an 
increased disability rating.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir.) held that the 
regulation giving the Board direct authority to cure a 
procedural defect in an appeal by providing the claimant with 
notice under the VCAA, 38 C.F.R. § 19.9(a)(2)(ii) (2002), was 
invalid as contrary to the statutory authority, 38 U.S.C.A. § 
5103(b).  If, as here, the record has a procedural defect 
with respect to the notice required under the VCAA, this may 
no longer be cured by the Board.  The Board must remand the 
case to the agency of original jurisdiction because the 
record does not show that the veteran was provided adequate 
notice under the VCAA and the Board is without authority to 
do so.  

Furthermore, there has been a significant recent judicial 
decision concerning the VCAA that affects the veteran's 
earlier effective date and increased rating claims.  In 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims held that a 
claimant is to be provided notice as to the type of evidence 
necessary to establish a disability rating and/or effective 
date for the disability on appeal.  Because the veteran in 
this case has received no notice as to disability rating and 
effective date, it would be prejudicial to proceed to a 
decision on the merits as to the earlier effective date and 
increased rating claims at this time.  Accordingly, these 
issues must be remanded for proper notice under Dingess, 
which includes an explanation as to the type of evidence that 
is needed to establish both a disability rating and an 
effective date.  

Accordingly, these three issues are REMANDED to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  VBA should send the veteran a 
corrective VCAA notice which complies 
with the notification requirements of 
the VCAA, to include as outlined by 
the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  After taking any other action 
which it deems necessary, VBA should 
then readjudicate the veteran's 
claims of whether there was CUE in a 
January 1978 rating decision, 
entitlement to an effective date 
earlier than January 31, 2005 for the 
grant of TDIU and entitlement to an 
increased disability rating for 
service-connected irritable bowel 
syndrome.  If any benefit sought on 
appeal remains denied, VBA should 
provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


